DETAILED ACTION
This is final office action on the merits in response to the application files on 12/29/2021. 
Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Rejection under 35 USC § 103:
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayvergia (US 11195177 B1; hereinafter, "Vijayvergia") and further in view of Andreas M. Antonopoulos (Mastering Bitcoin; hereinafter, "Antonopoulos").
With respect to claim 1 and 9:
Vijayvergia teaches a method for indexing consumer enrollment via blockchain, comprising:
storing, in a memory of a computing node, a blockchain comprised of a plurality of blocks, […] wherein the one or more data values included in a most recent block includes at least one data point associated with a transaction account. (Implementations of a system for tracking recurring transaction authorizations are described herein. One or more implementations can be used by multiple parties (e.g., one or more merchants, financial institutions, etc.) to maintain accurate and up to date records of recurring 
the transaction account including payment credentials associated with enrollment by a consumer for services with a plurality of merchants or other entities. (As also shown in FIG. 3B, a customer 304 communicates with the merchant 150, and authorizes the merchant 150 to conduct transactions on a recurring basis with respect to one of the customer's financial accounts. As an example, the customer 304 can provide the merchant 150 an account identifier that identifies a specific financial account (e.g., an account number, a routing number, a credit card number, a debit card number, etc.), and authorize the merchant 150 to draw funds from the identified financial account. See at least Col 9:47-55)
receiving, by the computing node, an update request from a computing device, wherein the update request includes one or more updated data points corresponding to updated payment credentials associated with the transaction account, wherein at least one of the one or more updated data points has a different value from the at least one data point associated with the transaction account
generating, by the computing node, a new block comprised of […] and the one or more updated data points. (As shown in FIG. 3I, the computing system 110a generates a new block 310 based on the information received from the financial institution 140. In some cases, the block 310 can contain both the new account identifier and the identity of the merchant 150 provided by the financial institution 140. See at least Col 14 :35-42)
validating, by the computing node, the generated new block. (The computing system 110a can also include verification information in the block 310. Verification information can be, for example, information that demonstrate the validity of the block 310. Each of the computing systems 110b-d may verify the block 310. For instance, each of the computing systems 110b-d can examine the verification included in the block 310, and ascertain based on that information whether the block 310 has been generated by a trusted party and/or whether the block 310 has been tampered with after generation. See at least Col 15:16-64)
electronically transmitting, by the computing node, at least the generated new block with the updated payment credentials to merchant systems of the plurality of merchants or other entities, the generated new block containing the one or more updated data points corresponding to the updated payment credentials, and wherein the one or more updated data points having different values from the at least one data point associated with the transaction account. (For example, implementations of the system 100 can automatically distribute updated information regarding previous recurring transaction authorizations, such that a merchant can automatically obtain valid account identifiers without manual input from the customer. In some cases, there may be multiple 
wherein the merchant systems of the plurality of merchants or other entities are blockchain nodes associated with the blockchain. (Implementations of a system for tracking recurring transaction authorizations are described herein. One or more implementations can be used by multiple parties (e.g., one or more merchants, financial institutions, etc.) to maintain accurate and up to date records of recurring transaction authorizations in a distributed ledger (e.g., a “blockchain”) in a secure and collaborative manner. See at least Col 4:60-Col 5:4, Col 9:17-28)
automatically notifying the merchant systems of the updated payment credentials via receipt of the generated new block with the updated payment credentials that is provided to the blockchain nodes of the plurality of merchants or other entities as part of a confirmation process of the generated new block. (In some cases, each party can retrieve information from the distributed ledger, update information stored on the distributed ledger, and/or notify other parties of changes to information stored in the distributed ledger to facilitate the processing of transactions on a recurring basis. As shown in FIG. 3J, the computing system 110a adds the block 310 to its copy 302a of the blockchain (e.g., by appending the block 310 to the end of the blockchain). The 

Vijayvergia does not teach the following limitations, however,
Antonopoulos teaches:
storing, in a memory of a computing node, a blockchain comprised of a plurality of blocks, wherein each block is comprised of at least a block header and one or more data values. (The blockchain can be stored as a flat file, or in a simple database. The bitcoin core client stores the blockchain metadata using Google’s LevelDB database. The block is made of a header, containing metadata, followed by a long list of transactions that make up the bulk of its size. The block header is 80 bytes, whereas the average transaction is at least 250 bytes and the average block contains more than 500 transactions. See at least Page 163 1st Paragraph, Page 164 Sec Structure of a Block and Page 164-165 Table 7-1 and 7-2)
generating, by the computing node, a new block comprised of at least the generated new block header. (Every ten minutes on average, miners generate a new block that contains all the transactions since the last block. See at least Page 28 1st Paragraph and Page 164-165 Table 7-1 and 7-2)
Vijayvergia disclose a blockchain system to update user’s payment information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Vijayvergia to implement the fundamental function of blockchain as taught by Antonopoulos since the claimed invention is merely a 
Claim 9, a system with the same scope as claim 1, is rejected.
With respect to claim 2 and 10:
Vijayvergia further teaches:
electronically transmitting, by the transmitting device of the computing node, the generated new block to a plurality of blockchain nodes associated with the blockchain. (As shown in FIG. 3J, the computing system 110a adds the block 310 to its copy 302a of the blockchain (e.g., by appending the block 310 to the end of the blockchain). The computing system 110a also distributes copies of the block 310 to each of the other computing systems 110c-d. See at least Col 15:46-50)
Antonopoulos further teaches:
receiving, by the computing node, an indication of successful validation of the generated new block from at least one of the plurality of blockchain nodes. (Once a bitcoin transaction is sent to any node connected to the bitcoin network, the transaction will be validated by that node. If valid, that node will propagate it to the other nodes to which it is connected and a success message will be returned synchronously to the originator. See at least Page 113 1st Paragraph)
Claim 10, a system with the same scope as claim 2, is rejected.
With respect to claim 3 and 11:
wherein the plurality of blockchain nodes includes the blockchain nodes for the plurality of merchants or other entities, and the plurality of merchants or other entities comprises one or more external computing systems. (The main bitcoin network, running the bitcoin P2P protocol, consists of between 7,000 to 10,000 nodes. Various large companies interface with the bitcoin network by running full-node clients based on the Bitcoin Core client, with full copies of the blockchain and a network node, but without mining or wallet functions. These nodes act as network edge routers, allowing various other services (exchanges, wallets, block explorers, merchant payment processing) to be built on top. See at least Page 142 Last Paragraph-Page 144 1st Paragraph)
Claim 11, a system with the same scope as claim 3, is rejected.
With respect to claim 4 and 12:
Antonopoulos further teaches electronically transmitting, by the computing node, the received indication of successful validation to the plurality of blockchain nodes. (A new validated transaction injected into any node on the network will be sent to 3 to 4 of the neighboring nodes, each of which will send it to 3 to 4 more nodes and so on. In this way, within a few seconds a valid transaction will propagate in an exponentially expanding ripple across the network until all connected nodes have received it. See at least Page 113 2nd Paragraph)
Claim 12, a system with the same scope as claim 4, is rejected.
With respect to claim 5 and 13:
Antonopoulos further teaches wherein the electronic transmission to the merchant systems of the plurality of merchants or other entities further includes the received indication of successful validation. (Once a bitcoin transaction is sent to any node connected to the bitcoin network, st-2nd Paragraph)
Claim 13, a system with the same scope as claim 5, is rejected.
With respect to claim 17 and 19:
Vijayvergia further teaches wherein the receiving of the one or more updated data points by the processor of the computing node comprises: the consumer providing updated enrollment details for the plurality of merchants or other entities to the computing node; and/or a transaction utilizing the updated payment credentials of the consumer with the plurality of merchants or other entities, and wherein the plurality of merchants or other entities provides the updated payment credentials to the computing node. (As another example, a user may request that a particular financial account be consolidated with another financial account. Thus, the financial institution may invalidate the account identifier associated with one of the financial accounts, and consolidate the both accounts under a single financial account. See at least Col 13:62-67)
Claim 19, a system with the same scope as claim 17, is rejected.
Claim 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayvergia (US 11195177 B1; hereinafter, "Vijayvergia") and further in view of Andreas M. Antonopoulos (Mastering Bitcoin; hereinafter, "Antonopoulos") and Neighman et al. (US 10438202 B2; hereinafter, "Neighman").
With respect to claim 6 and 14:
Vijayvergia in view of Antonopoulos does not teach electronically transmitting, by the computing node, a notification indicating successful electronic transmission to the merchant systems of the plurality of merchants or other entities to a user device. However, 
Neighman teaches electronically transmitting, by the computing node, a notification indicating successful electronic transmission to the merchant systems of the plurality of merchants or other entities to a user device. (The payment service system can send the user device a text message indicating that the payment transaction was successful and the user device can notify the user of success by presenting the text message. See at least Col 8, Line 55-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Vijayvergia in view of Antonopoulos with the technique of sending a text message of successful transaction to user device as disclosed by Neighman to send user device a notification indicating successfully transmission of block to external computing devices. This would improve the method as Neighman suggested in Col 3 line 25-41, the user does not need to bring the physical credit cards by performing communication via text message.
Claim 14, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 15:
Antonopoulos teaches the request is send from a computing device (user device of the user who requests) as presented above in claim 1. Neighman teaches the notification is sent to the wherein the user device is the computing device.
Claim 15, a system with the same scope as claim 7, is rejected.
With respect to claim 8 and 16:
Vijayvergia in view of Antonopoulos does not teach storing, in the memory of the computing node, contact information associated with the user device; wherein the computing node is configured to electronically transmit the notification to the user device based on the stored contact information. However, 
Neighman teaches storing, in the memory of the computing node, contact information associated with the user device; wherein the computing node is configured to electronically transmit the notification to the user device based on the stored contact information. (The payment service system can send the user device a text message indicating that the payment transaction was successful and the user device can notify the user of success by presenting the text message. See at least Col 8, Line 55-58). It would have been understood to one of ordinary skill in the art sending a text message from the payment service system to the user device implies the payment service system has already obtained and stored the phone number (i.e. contact information) of the user.
Claim 16, a system with the same scope as claim 8, is rejected.
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayvergia (US 11195177 B1; hereinafter, "Vijayvergia") and further in view of Andreas M. Antonopoulos (Mastering Bitcoin; hereinafter, "Antonopoulos") and Duccini et al. (US 10547457 B1; hereinafter, "Duccini").

With respect to claim 18 and 20:
Vijayvergia further teaches utilizing the updated payment credentials in a future transaction with the plurality of merchants or other entities. (Thus, despite a change in the user's credit card number, the user can continue conducting transactions with the merchant on a recurring basis, without requiring that the user manually provide the merchant with the new credit card number. See at least Col 5:53-57)

Vijayvergia in view of Antonopoulos does not teach wherein the blockchain is a private blockchain or a permissioned blockchain, however,
Duccini further teaches wherein the blockchain is a private blockchain or a permissioned blockchain. (The PKI blockchain system 160, described further herein, includes a distributed permission-based blockchain system, where members are authorized to participate. See at least Paragraph Col. 5 Line 20-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Vijayvergia in view of Antonopoulos to implementing a private or permissioned blockchain as taught by Duccini to improve security.
Claim 19, a system with the same scope as claim 17, is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685